Citation Nr: 0617093	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed 
mesothelioma, post-operative.  

2.  Entitlement to service connection for claimed 
prostate cancer, post-operative.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May to November 
1946 and from April to December 1948.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  



REMAND

The veteran asserts that his mesothelioma and prostate 
cancer are the result of his exposure to asbestos during 
his first period of active duty.  He reports being 
stationed at Fort Francis E. Warren, Wyoming where he was 
exposed to asbestos when he handled railroad wheels and 
brakes.  

In April 2004, the veteran reported that he was exposed 
to asbestos while he was assigned to Company 52, 
Technical Transportation Corps, 3rd Battalion, 
96th Regiment, Fort Francis E. Warren, Wyoming.  To date, 
there have been no further requests for the veteran's 
service personnel records.  

In October 2002, a private doctor stated that, based on a 
history reported by the veteran, it sounded as if he had 
clear exposure to asbestos while working on railroad cars 
in service.  

To date, the veteran has not been afforded a VA 
examination to determine the nature and likely etiology 
of the claimed mesothelioma and prostate cancer.  

On March 3, 2006, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake to ensure 
compliance with VA's duties to assist 
the veteran in the development of his 
claims, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

In so doing, please send the veteran 
a corrective duty to assist notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman.  

2.  Then the RO should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of the claimed mesothelioma 
and prostate cancer.  All indicated 
tests and studies must be performed.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

The examiner should elicit from the 
veteran and record for the record a 
detailed history referable to the 
claimed exposure during service and 
subsequent treatment received after 
service.  Based on his/her review of 
the record, the examiner render an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran has 
residual disability due to 
mesothelioma or prostate cancer that 
is due to claimed asbestos exposure 
or any other event or incident of his 
periods of active service.  The 
rationale for all opinions must be 
set forth in writing.  

3.  The RO should undertake any other 
indicated development and then 
readjudicate the claims of service 
connection for the residuals of 
mesothelioma and prostate cancer in 
light of the additional evidence of 
record.  If any benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  


